Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of prior U.S. Patent No. 11,133,757. This is a statutory double patenting rejection.
The rejection is as follows:
Instant Application
Conflicting Patent
A method for combined heat and electric power generation, comprising: 
˖ at a heat reservoir, while a heat reservoir temperature of the heat reservoir is greater than a first threshold temperature, heating a fluid; 
˖  providing the heated fluid to an external heat demand element; 
˖  while the heat reservoir temperature is less than a threshold temperature, activating an electric generator thermally coupled to the heat reservoir, wherein, while the electric generator is activated: 
˖  a heat source of the electric generator generates heat and provides the heat to a solid-state energy converter of the electric generator; 
˖  the solid-state energy converter generates an electric power output; and 
˖  the solid-state energy converter rejects waste heat to the heat reservoir; 
˖  after activating the electric generator, while the heat reservoir temperature is greater than the threshold temperature, deactivating the electric generator.
1. A method for combined heat and electric power generation, comprising: at a heat reservoir, while a heat reservoir temperature of the heat reservoir is greater than a minimum temperature, heating a fluid; providing the heated fluid to an external heat demand element; while the heat reservoir temperature is less than a threshold temperature, activating an electric generator thermally coupled to the heat reservoir, wherein, while the electric generator is activated: a heat source of the electric generator generates heat and provides the heat to a solid-state energy converter of the electric generator; the solid-state energy converter generates an electric power output; and the solid-state energy converter rejects waste heat to the heat reservoir; after activating the electric generator, while the heat reservoir temperature is greater than the threshold temperature, deactivating the electric generator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832